Citation Nr: 0107972	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tension headaches 
with dizziness.

3.  Entitlement to service connection for intermittent 
lateral epicondylitis of the left arm, with recurring 
numbness.

4.  Entitlement to a compensable evaluation for service-
connected chronic lumbar strain, on appeal from the initial 
grant of service connection.  

5.  Entitlement to a compensable evaluation for service-
connected hypopigmented scarring due to undiagnosed rash, on 
appeal from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


REMAND

The veteran-appellant had active duty from April 1980 to June 
1998.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of an April 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that inter alia, denied the appellant's 
claims of entitlement to service connection for bilateral 
defective hearing, tension headaches with dizziness, and 
intermittent epicondylitis of the left arm with recurring 
numbness.  Although service connection was granted in that 
decision for chronic lumbar strain and for hypopigmented 
scarring due to undiagnosed rash, the appellant has perfected 
an appeal as to the noncompensable evaluations assigned to 
those disabilities.  

Unfortunately, remand is required for several reasons.

Since the date of the issuance of the September 1999 
statement of the case, the appellant has submitted additional 
medical evidence that appears to be relevant to the issues on 
appeal.  The appellant has provided no indication as to 
whether she wished to waive the initial review of that 
evidence by the RO prior to its submission for review to the 
Board.  Since the additional evidence in question is neither 
duplicative of other evidence nor irrelevant, and since a 
supplemental statement of the case pertaining to that 
evidence was not issued, this evidence must be referred to 
the RO.  38 C.F.R. § 19.37 (2000).  It is equally significant 
to note that, in her substantive appeal, the appellant stated 
that additional medical tests and studies had been scheduled 
that could have a bearing on her claims.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

In particular, the Department has a duty to make reasonable 
efforts to obtain relevant records adequately identified by 
the claimant.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. §5103A(b)).  The claimant in 
this case has specifically notified the RO that she received 
ongoing treatment for conditions in issue at the VA 
outpatient clinic in Orlando, Florida.  Although she has 
submitted some of these records herself, these are VA 
treatment records, and they are constructively of record 
before the Board and the RO.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Accordingly, on remand, the RO should ask 
the veteran to identify all VA medical facilities at which 
she has received treatment for any disability in issue since 
her separation from service and assure that all relevant VA 
treatment records are associated with the claims file.

Likewise, in connection with her VA compensation examinations 
in August 1998, an examiner noted that x-rays of the lumbar 
spine and left forearm had been reviewed.  There are no x-ray 
reports in connection with that examination associated with 
the claims file, and they should be secured upon remand.

Further, the appellant has taken exception to the adequacy of 
the examination of her low back disability and the assessment 
of that disability.  The appellant contends that the 
functional loss due to pain has not been taken into 
consideration in the assessment of her service-connected 
chronic lumbar strain.  Her service representative has 
further argued that her back disorder has worsened since the 
last examination.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional functional loss due to 
pain, weakened movement, excess fatigability, or 
incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2000).

Another examination should be accorded the veteran to address 
whether her lumbar strain is manifested by limitation of 
motion, including loss of lateral spine motion, whether there 
is pain on motion, whether there is muscle spasm on extreme 
forward bending, and/or whether there is additional 
functional loss that may be attributable to pain on use or 
during flare-ups. 

The appellant alleges that her service connected 
hypopigmented scarring due to an undiagnosed rash is 
inadequately assessed by the 0 percent schedular evaluation 
currently in effect.  Her representative has argued that the 
appellant's rash has worsened, and that it irritates her 
constantly.

On VA examination in 1998, the appellant indicated that her 
skin rash had not been active since 1997.  If the skin rash 
is subject to periodic recurrence, she should be accorded an 
appropriate examination when the condition is active.  The 
currently service-connected condition is scarring due to an 
undiagnosed rash.  On remand, the veteran should be asked to 
provide names, addresses, and approximate dates of treatment 
for all providers who have treated her for her hypopigmented 
scarring or for the undiagnosed rash that caused the 
scarring.  In particular, she should be asked to provide the 
dates and locations of treatment for all flare-ups or 
recurrences of the rash since her separation from service.  
After obtaining those records, or if no treatment is 
indicated, schedule her for an examination of her skin.  If 
the veteran indicates that she has periodic flare-ups, she 
should be scheduled for an examination during an active 
flare-up.  The examiner should describe how extensive the 
hypopigmented scars are and whether they are tender, painful, 
repeatedly ulcerated, or cause limitation of function in any 
way.  If any are on the head, face, or neck, whether they are 
disfiguring in any way should be described.  If the rash 
causing the scars is active, the examiner is asked whether 
diagnosis is possible, and whether the skin rash is 
manifested by ulceration, exudation, itching, exfoliation, 
and the extent and severity of any such manifestations. 

Finally, in evaluating the veteran's claims for higher rating 
on appeal from the initial grant of service connection, the 
RO should consider whether the evidence warrants staged 
ratings.  This appeal being from the initial rating assigned 
to a disability upon awarding service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  Such staged ratings 
are not subject to the provisions of 38 C.F.R. § 3.105(e), 
which generally requires notice and a delay in implementation 
when there is proposed a reduction in evaluation that would 
result in reduction of compensation benefits being paid.  
Fenderson, 12 Vet. App. at 126.  

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran for the names of all 
VA facilities from which she has received 
treatment for any condition in issue 
since separation from service.  Obtain 
from any facility so identified all 
relevant treatment records of the 
veteran, to include any laboratory 
reports, x-rays, or other special 
studies.  In particular, the veteran has 
already indicated that she receives 
treatment at the VA outpatient clinic in 
Orlando, Florida, and those records 
should be obtained and associated with 
the claims file.  In addition, the RO 
should obtain and associate with the 
claims file the x-ray reports of the 
veteran's lumbar spine and left arm that 
were referenced in the VA examiner's 
report in August 1998.

2.  Request that the appellant identify 
all non-VA physicians or other medical 
care providers who have treated the 
appellant since 1998 for the disabilities 
at issue.  After obtaining any necessary 
authorization, the RO should then obtain 
copies of all medical records from all 
sources identified by the appellant.  

3.  Arrange for an appropriate VA 
examination of the appellant's lumbar 
spine disability to determine the exact 
nature and extent of severity of her 
service-connected low back disorder, 
characterized as "chronic lumbar strain 
without evidence of neurocompression."  
All indicated tests and studies should be 
performed, including range of motion 
studies.  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examinations.  The examiner should 
specifically comment on the functional 
limitations, if any, due to pain, 
weakened movement, excess fatigability, 
or incoordination.  Whether there is 
likely to be additional functional 
limitation with pain on use or during 
flare-ups should be addressed.  It is 
requested that the examiner provide 
explicit responses to the following 
questions: 

(a)  Does the disability involve 
only the muscle structure, or does 
it also involve the joints and 
nerves?

(b)  Does the disorder cause pain, 
weakened movement, excess 
fatigability, and incoordination, 
and if so, what is the functional 
limitation attributable to such 
manifestations?  If the severity of 
these manifestations can not be 
quantified, the examiner must so 
indicate. 

(c)  What, if any, neurological 
manifestations can be associated 
with the appellant's low back 
disorder?

(d)  Can muscle spasm on extreme 
forward bending, and/or loss of 
lateral motion in the standing 
position be identified in the 
appellant's low back?

4.  Ask the appellant whether she has had 
any recurrences or flare-ups of the rash 
that caused her hypopigmented scars since 
1997 and for the dates of those 
recurrences or flare-ups and the names 
and addresses of all providers who have 
treated the flare-ups.  Obtain 
appropriate releases and request the 
records, if treatment is indicated.  
After obtaining the records, or if no 
treatment is indicated, schedule her for 
a VA dermatological examination.  If she 
has had recurrences, she should be 
accorded a dermatological examination 
during an active phase, if possible.  Any 
testing deemed necessary by the examiner 
to diagnose the rash causing the 
hypopigmented scars should be performed.  
The examiner should describe how 
extensive the hypopigmented scars are and 
whether they are tender, painful, 
repeatedly ulcerated, or cause limitation 
of function in any way.  If any are on 
the head, face, or neck, whether they are 
disfiguring in any way should be 
described.  If the rash is active at the 
time of examination, the examiner is 
asked to provide a diagnosis if possible 
and to describe whether it is manifested 
by ulceration, exudation, itching, or 
exfoliation, and to describe the extent 
and severity of the rash.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  

5.  The RO must inform the veteran of all 
consequences of her failure to report for 
any scheduled examination in order that 
she may make an informed decision 
regarding her participation in said 
examination, and provide her with notice 
of the provisions of 38 U.S.C.A. § 3.655 
(2000).

6.  The RO must review the claims file, 
including the evidence recently submitted 
by the veteran as noted above, and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

7.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues currently on appeal.  
In addressing the claims for higher 
evaluation on appeal from the initial 
rating, the RO should consider whether 
staged ratings are indicated. 

8.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the appellant until she is notified 
by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


